Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7, 9, 10, 13-15, 17 and 19-21 are rejected as obvious over by Hutt (US Patent 5,763,032) in view of Lin (PG Pub. 2006/0116456).
Regarding claims 2, 19-20, Hutt teaches a cable comprising one or more conductive elements as is encompassed of a telecommunications cable (in the alternative, Hutt teaches use of the LLDPE as a cable and it would have been obvious to one of ordinary skill in the art at the time of the invention to use the LLDPE in covering a cable comprising conductive elements), a 
Hutt is silent regarding the claimed covering layer with the recited properties. However, Lin teaches a composition exhibits a retained elongation at break after heat aging for 14 days at 180 degree oven and therefore meets the recited properties. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Lin in Hutt in order to provide superior heat resistance.
Although the previous combination does not disclose the claimed process of measuring the elongation, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given that the previous combination meets the requirements of the claimed composition, the previous combination clearly meet the requirements of present claims cable including elongation.
Regarding claim 7, Hutt teaches the comonomer is a C6-C10 comonomer and as such it would have been obvious for one of ordinary skill in the art to select any comonomer that met the requirements including 1-hexene in order to affect properties and branching. 
Regarding claims 9 and 14, the covering layer is a jacket and insulation layer [claim 13].
Regarding claims 10 and 13, Hutt is relied upon as set forth above in the rejection of claim 1. Hutt is silent regarding the claimed crosslinking. However, Lin teaches linear low-density polyethylene is crosslinked using a silane crosslinking process. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hutt with the teachings of Lin in order to provide crosslinkable polymers with improved strength. 
Regarding claim 15, the linear low-density polyethylene polymer is thermoplastic [Table 2]. 
Regarding claim 17, Hutt is relied upon as set forth above in the rejection of claim 1. Hutt is silent regarding the claimed tan. However, it would have been obvious for one of 
Regarding claim 21, The previous combination is relied upon as set forth above and incorporated herein fully by reference. The previous combination is silent regarding the claimed extrusion. Although the previous combination does not disclose extrusion, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed extrusion and given that the previous combination meets the requirements of the claimed article, the previous combination clearly meet the requirements of present claims cable.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hutt (US Patent 5,763,032) in view of Lin (PG Pub. 2006/0116456) in view of Rowland (US Patent 6,689,851).
Regarding claim 4, The previous combination is relied upon as set forth above in the rejection of claim 19. The previous combination is silent regarding the claimed viscosity ratio. However, Rowland teaches a linear low-density polyethylene polymer with a n*0.01/n*100 . 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hutt (US Patent 5,763,032) in view of Lin (PG Pub. 2006/0116456) in view of Dabbous et al. (US Patent 9,309,391).
Regarding claim 5, The previous combination is relied upon as set forth above in the rejection of claim 19. Hutt is silent regarding the claimed polydispersity. However, Dabbous et al. teach linear low-density polyethylene with a polydispersity of 1-3 [claim 4 and 5] in order to provide polymers useful in improving melt flow characteristics and lowering energy consumption required for processing [2:40-50]. It would have been obvious to one of ordinary skill in the art to use the polydispersity of Dabbous et al. in the previous combination in order to provide polymers useful in improving melt flow characteristics and lowering energy consumption required for processing and arrive at the claimed invention.
Regarding claim 6, The previous combination is relied upon as set forth above in the rejection of claim 19. The previous combination is silent regarding the claimed peak melting temperature. However, Dabbous et al. teach linear low-density polyethylene with a peak melting temperature within the claimed range [2:40-50 and claim 10]. Dabous et al. teach melt processing is carried out at 100-290 degrees Celsius. It would have been obvious to one of ordinary skill in the art to arrive at the claimed peak melting temperature through routine . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hutt (US Patent 5,763,032) in view of Lin (PG Pub. 2006/0116456) in view of Mavridis (US Patent 8,679,603).
Regarding claim 8, The previous combination is relied upon as set forth above in the rejection of claim 19. The previous combination is silent regarding the claimed catalysts. However, Mavridis teaches linear low-density polyethylene formed using metallocene catalysts. It would have been obvious to one of ordinary skill in the art at the time of the invention to use metallocene catalysts of Mavridis in the previous combination in order to create LLDPE using single site catalyst. Further, metallocene catalysts are well known in the art and would have been obvious to one of ordinary skill in the art at the time of the invention and easily arrived through routine knowledge and routine experimentation. 
Claim 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hutt (US Patent 5,763,032) in view of Lin (PG Pub. 2006/0116456) in view of Mridula (EP 2895547).
Regarding claim 16,
Regarding claim 18, The previous combination is relied upon as set forth above in the rejection of claim 19. The previous combination is silent regarding the claimed tan. However, Mridula teaches a tan delta of about 2 percent or less when measured at about 130 degrees Celsius in order to provide. The previous combination is silent regarding the claimed method of providing the covering layer. Although the previous combination does not disclose the method of providing the covering, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed method and given that the previous combination meets the requirements of the claimed composition, the previous combination clearly meet the requirements of present claims product.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hutt (US Patent 5,763,032) in view of Lin (PG Pub. 2006/0116456) in view of Klier (PG Pub. 2008/0227887).
Regarding claims 12 and 18, Hutt and Lin are relied upon as set forth above in the rejection of claim 10. Hutt and Lin are silent regarding the claimed hot set value. However, Klier In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed method and given that the previous combination meets the requirements of the claimed composition, the previous combination clearly meet the requirements of present claims product.
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
Applicant argues unexpected results from the tables of the specification and the Examples. Per MPEP 716.02(b), the burden is on Applicant to establish results are unexpected and significant and have the burden of explaining proffered data. Further as set forth in MPEP In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Applicant has set forth data from the specification and in the Declaration filed 11/19/2020.as providing unexpected results, but has not explained the data. For example, Applicant does not explain for the superior variable what constitutes acceptable ranges of these variables. Also data does not show exactly what happens outside of the claimed ranges for the Mz, Mz/Mn and melt index (i.e. show that just outside of the claimed ranges, the properties do not exist in the acceptable ranges. Further, Applicant has broadly recited linear low density polyethylene polymer and the data provided does not encompass the multitude of linear low density polyethylene polymers. Therefore, the data provided and the Declaration filed is not convincing. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789